PER CURIAM.
This 53 year old wife appeals various aspects of a final judgment of dissolution in which she was awarded 1) rehabilitative alimony in the amount of $575 for a period of 24 months, 2) exclusive possession of a rental apartment that served as the marital home, 3) various items of personal property, and 4) attorney’s fees of $1500.
The marriage endured for over eleven years. The wife had been employed during the marriage but at the time of final hearing she was totally disabled. Thus, her total income was from Social Security in the amount of $269 per month. The wife has suffered from myasthenia gravis, a neurological disorder that presently precludes her employment and really requires constant help with ordinary normal living functions. She experienced one episode of disability from this disease at age 28 and another at age 30. She was able to function normally thereafter until age 53 and was totally disabled at final hearing. There is no expert testimony that her disability is permanent, but the medical expert stated that it is a medical probability that she will not be able to return to work in the foreseeable future.
The husband has a net salary of $1556.66 per month. Under the circumstances, we hold that the appropriate type of alimony to be awarded her is permanent periodic rather than rehabilitative alimony. If, and when, the wife is able to return to work and keep busy, the trial court will be in a position, at the behest of the erstwhile husband, to reduce the permanent alimony as the circumstances dictate.
The wife has numerous other complaints about the final judgment, but we find no other error demonstrated.
Accordingly, the final judgment appealed from is affirmed in all respects except as to the award of rehabilitative alimony. The judgment is modified to provide for permanent periodic alimony in the amount of $575 per month instead of rehabilitative alimony.
AFFIRMED as modified.
DOWNEY, BERANEK, JJ., and GARRETT, EUGENE S., Associate Judge, concur.